Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a method for calibrating or monitoring performance of an optical measurement device using an optical reference material that emits a reference emission, the method comprising: (a) with a robotic arm, moving a first reference device comprising an optical reference material into a signal-detecting position of the optical measurement device; (b) with the optical measurement device, detecting an emission emitted by the optical reference material of the first reference device in the signal-detecting position; (c) generating a reference signal representing a characteristic of the emission detected by the optical measurement device in step (b); and (d) comparing the reference signal to an expected reference signal for the emission to calibrate or monitor the performance of the optical measurement device.
Regarding claim 23, none of the prior art of record specifies or makes obvious a reference device for calibrating or monitoring performance of an optical measurement device, the reference device comprising an optical reference material configured to emit an emission detectable by the optical measurement device, wherein the reference device is (a) a component of robotic arm, or (b) configured to be removably coupled to the robotic arm, and wherein the reference device is configured to be placed in a signal-detecting position of the optical measurement device by the robotic arm.
References such as Zeng (US 20150377769 A1) disclose “Embodiments of the calibration apparatus (e.g. the calibration strip 20) and the optical standard 204 can also be used as a reflectance reference standard for reflectance spectral measurements and to check the reliability of a fluorescence spectrometer. FIG. 11 shows a reflectance spectrum (curve 1102) and fluorescence spectrum (curve 1104) measured from the standard 204 placed on the calibration strip 20. It has been shown that the calibration strip 20 can have a flat close to 100% reflectivity in the visible and near infrared wavelength range and thus can be suitable as a reflectance reference standard. The fluorescence signal (curve 1104) is also strong enough so it can be used to check reliability of the fluorescence spectroscopy system.” (Paragraph 40)
However Zeng does not disclose the abovementioned limitations.
The balance of claims are allowable for at least the abovementioned reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884